DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Regarding claim 15, the claim recites the limitation that the wick comprises a coating, however there is no indication in the specification as to what the coating would consist of or what qualifies as a coating.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation that “in an installed state with the conduit, the wick is single ply” which seems to imply that the single ply feature of the wick is dependent on whether the leak detection system is installed or not. It is unclear as to how installing the system would affect this limitation.
Regarding claim 15, the claim recites the limitation that the wick comprises a coating however it is unclear as to what is meant by this limitation or what constitutes a coating.
claim 17, the claim depends from itself and it is unclear if it should depend from claim 16 which previously defines the discrete fluid channels, or from a different claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatti US Patent Application Publication 2005/0092070 (hereinafter referred to as Bhatti).
Regarding claim 1, Bhatti discloses a leak detection system comprising an adapter 50, 70, 90 configured to be coupled to a conduit 40 and direct leakage from the conduit to a leakage sensor 52, 54, wherein the adapter comprises a wick comprising a hydrophilic material (paragraph 0017 describes the wick as comprising felt which absorbs any leakage from conduit 40).
Additionally, fig. 5B discloses a separate embodiment comprising a leak detection system comprising a wick 114 adapted to transport the leaked fluid and a leakage sensor 116 and 118.
Regarding claim 5, the wick of Bhatti comprises a flexible material as claimed. 
claim 6, the orientation of the conduit would not affect the leak detection system and since the leak detection system of Bhatti could be used on such an oriented conduit, it is deemed to read on the claim in its entirety.
Regarding claim 7, as in parent claim 6, the claimed leak detection system does not rely upon the features of the conduit and therefore could be used on a conduit with a secondary pipe at a junction disposed above an area adapted to receive the wick as claimed. 
Regarding claim 8, Bhatti discloses the wick as comprising a sodium salt as claimed (paragraph 0017).
Regarding claim 10, the wick of Bhatti in an installed state is single ply as claimed. 
Regarding claim 11, the wick of Bhatti is adapted to be coupled with a sensor 52, 54 adapted to detect leaked fluid from the conduit as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti and Oguri US Patent Application Publication 2006/0032761 (hereinafter referred to as Oguri).
Regarding claim 2, Bhatti discloses in fig. 5B, a leak detection system comprising a laminate adapted to transport leaked fluid from a conduit within cold plate 16 to a leakage sensor 116, 118, wherein the laminate comprises a wick 114 adapted to transport the leaked fluid and an adhesive 11. Bhatti does not explicitly disclose the leak detection system as comprising an adhesive as claimed.
Oguri discloses a leak detector which is attached by adhesive means 127 to a device under test for leaks (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Oguri with those of Bhatti in order to provide simple adhesive attachment means for attaching the sensor to any desired location on the system under test in order to detect leakage accurately when it occurs without potentially damaging the system by more invasive mechanical attachment means.
Regarding claim 3, Bhatti discloses the claimed invention but does not explicitly disclose the adhesive adapted to secure the wick to the conduit as claimed. Oguri discloses a leak detector which is attached by adhesive means 127 to a device under test for leaks (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Oguri with those of Bhatti in order to provide simple adhesive attachment means for attaching the sensor to any desired location on the system under test in order to detect leakage accurately when it 
Regarding claim 4, in combination, the wick and adhesive would be fixedly coupled together as claimed. 
Regarding claim 9, Bhatti discloses the claimed invention except for the specific conduit circumference and wick length.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used any desired wick length to monitor the desired location of potential leakage in the system since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 12-15, the leak detection system of Bhatti and Oguri would be arranged as a laminate, layered structure with first and second major surfaces spaced apart by a thickness of the laminate wherein the second major surface is defined by the laminate when applied to the device and the wick would comprise a strip coupled with the adhesive as claimed. Additionally the wick would comprise a coating as claimed. 
Regarding claims 16-18, the wick of Bhatti can be defined as comprising a matrix of fluid channels in fluid communication with one another. Additionally, Oguri teaches various arrangements of detecting patterns such as that shown in fig. 9 which would further read on the claims and it would have been obvious to one of ordinary skill in the art at the time of filing to have used the teachings of pattern as taught by Oguri for ensuring the wick passes the leakage fluid accurately to the detector elements.

claim 19, Bhatti discloses as seen in fig. 4, a fluid conduit comprising a junction between a first conduit 92 and a second conduit 94 and a leak detection system 90 comprising a wick 96 coupled to at least one of the first and second conduits and a sensor 98, 100 adapted to detect leakage transported from the junction along the wick. Bhatti does not explicitly disclose the leak detection system as comprising an adhesive as claimed.
Oguri discloses a leak detector which is attached by adhesive means 127 to a device under test for leaks (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Oguri with those of Bhatti in order to provide simple adhesive attachment means for attaching the sensor to any desired location on the system under test in order to detect leakage accurately when it occurs without potentially damaging the system by more invasive mechanical attachment means.
Regarding claim 20, the fluid conduit of Bhatti would allow for the wick to be removed from the at least one of the first and second conduits as claimed if so desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861